His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Antonio Lobaido operated a grocery and bar, and purchased certain goods and merchandise from plaintiff.
Almost immediately thereafter, without paying for said goods and merchandise and whilst being pressed by his creditor, he sold and delivered the entire contents of said grocery to Salvatore Galati, nominally for cash, and then disposéd of his person in such wise that neither creditor, nor sheriff, nor other person having any interest in his whereabouts, has since been able to find him.
*378Opinion and decree, June 14th, 1915.
Rehearing refused, June 30th, 1915.
An act of sale under private signature was executed, and duly .acknowledged before a notary, in which, receipt of the purchase price was .acknowledged. No money was paid before the notary, but the parties declared to him that the amount had been paid in full in three several installments before the execution of the act.
We are now asked to believe, on the testimony of Galati, the purchaser, and of a party who claims to have dropped in, just in time to be called as a witness to the fact, that the bulk of the purchase price was paid .at the bar room after the execution of the act of sale and upon the purchaser taking possession; and incidentally almost at the very moment when the creditor was at the barroom inquiring for the whereabouts of Lobaido and clamoring for his pay.
We do not believe it; neither did the District Judge.
. The fraud is a palpable one, and the attachment herein levied by plaintiff was properly sustained.
Judgment .affirmed.